DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are presented for examination. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As per claim 10, the claim limitation recites “a computer-readable recording medium having a computer program recorded thereon.” However, the usage of the phrase “computer-readable recording medium” is broad enough to include both “non-transitory” and “transitory” (moving electrons, etc.) media. The specification does not clearly limit the utilization of a non-transitory computer readable medium and, thus does not constitute functional descriptive material. Therefore, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Applicants are encouraged to amend the phrase to include “non-transitory,” “computer-usable memory,” “computer-usable storage memory,” “computer-readable memory,” “computer-readable device,” any variations thereof, where ‘media’ is replaced by “device” or “memory,” or adding “wherein the media is not a signal.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mangipudi et al. (U.S. 6,728,748) and further in view of Periyannan et al. (U.S. 9,154,735).

With respect to claim 1, Mangipudi teaches a method comprising: monitoring (Mangipudi, col. 4, line 66 – col. 5, line 15), by a management apparatus (Mangipudi, Fig. 2, element 200; col. 4, line 66 – col. 5, line 15), available resource current statuses of a plurality of clusters (Mangipudi, Fig. 2, elements 206a, 206b, 206c and Fig. 7; col. 4, line 66 – col. 5, line 15), and selecting a cluster (Mangipudi, col. 9, lines 39-42) that owns a first service (Mangipudi, col. 1, lines 37-39) supported by a first cluster (Mangipudi, col. 9, lines 39-42) an available resource rate of which is less than a threshold value (Mangipudi, col. 11, lines 7-22); calculating (Mangipudi, col. 4, line 66 – col. 5, line 43 and col. 11, lines 7-37), by the management apparatus (Mangipudi, Fig. 2, element 200; col. 4, line 66 – col. 5, line 15), scores regarding an available resource current status (Mangipudi, col. 4, line 66 – col. 5, line 43 and col. 11, lines 7-37) and each of the selected clusters (Mangipudi, Fig. 2, elements 206a, 206b, 206c and Fig. 7; col. 4, line 66 – col. 5, line 15); and performing (Mangipudi, col. 4, line 66 – col. 5, line 43), by the management apparatus (Mangipudi, Fig. 2, element 200; col. 4, line 66 – col. 5, line 15), load balancing of the first service (Mangipudi, col. 1, lines 37-39), based on a result of calculating the scores (Mangipudi, col. 4, line 66 – col. 5, line 43 and col. 11, lines 7-37).
Mangipudi does not explicitly teach a cloud management method; a cloud management apparatus; and geographical proximity of each of the servers.
However, Periyannan teaches a cloud management method; a cloud management apparatus (Periyannan, col. 12, lines 34-47); and geographical proximity of each of the servers (Periyannan, col. 15, lines 28-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mangipudi in view of Periyannan in order to enable a cloud management method; a cloud management apparatus; and geographical proximity of each of the servers. One would be motivated to do so in order to enable receiving a media processing request from a client application for the endpoint device and a client application identifier, a profile for the client application is retrieved using the client application identifier, at least one load balancing capability is determined for the client application using the identifier, a load balancing technique is selectively performed based on the at least one load balancing capability, and performance of the client application is logged with the load balancing technique in the profile (Periyannan, col. 1, lines 50-58).

With respect to claim 2, the combination of Mangipudi and Periyannan teaches the invention described in claim 1, including the method wherein selecting the cluster comprises selecting the cluster (Mangipudi, col. 9, lines 39-42) that owns the first service (Mangipudi, col. 1, lines 37-39) through an ingress resource (Mangipudi, Fig. 2, element 200; col. 7, lines 5-18 and line 56 – col. 8, line 5).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 3, the combination of Mangipudi and Periyannan teaches the invention described in claim 2, including the method wherein selecting the cluster comprises classifying clusters owned by services and storing the clusters in the form of a map before (Mangipudi, Fig. 2, elements 206a, 206b, 206c; col. 7, lines 21-55) detecting the first cluster the available resource rate of which is less than the threshold value, and, when the first cluster the available resource rate of which is less than the threshold value appears in a specific service, selecting a cluster that owns the service in which the first cluster the available resource rate of which is less than the threshold value appears, from the map (Mangipudi, Fig. 2, elements 206a, 206b, 206c; col. 13, lines 16-62).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 4, the combination of Mangipudi and Periyannan teaches the invention described in claim 1, including the method wherein calculating the scores comprises extracting geographic information of a client from a client IP of the first service, and calculating a score (Periyannan, col. 15, lines 28-51) regarding geographical proximity according to whether the client (Periyannan, col. 15, lines 28-51) and the cluster (Mangipudi, Fig. 2, elements 206a, 206b, 206c and Fig. 7; col. 4, line 66 – col. 5, line 15) belong to a same country and a same continent (Periyannan, col. 21, lines 29-43), by comparing the result of extracting and geographic information of each of (Periyannan, col. 15, lines 28-51) the selected clusters (Mangipudi, Fig. 2, elements 206a, 206b, 206c and Fig. 7; col. 4, line 66 – col. 5, line 15).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 5, the combination of Mangipudi and Periyannan teaches the invention described in claim 1, including the method wherein, when the clusters owned by services are classified (Mangipudi, Fig. 2, elements 206a, 206b, 206c; col. 7, lines 21-55), calculating the scores comprises calculating a score (Mangipudi, col. 4, line 66 – col. 5, line 43 and col. 11, lines 7-37) regarding the available resource current status of each cluster, by using a resource analytic engine for calculating an available resource of each cluster (Mangipudi, Fig. 2, elements 206a, 206b, 206c; col. 11, lines 7-37), before detecting the first cluster the available resource rate of which is less than the threshold value (Mangipudi, col. 11, lines 7-22).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 6, the combination of Mangipudi and Periyannan teaches the invention described in claim 5, including the method wherein calculating the scores comprises calculating a score regarding an available resource comprising a CPU resource and a memory resource with respect to each of the clusters (Mangipudi, col. 4, line 66 – col. 5, line 43 and col. 11, lines 7-37).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 7, the combination of Mangipudi and Periyannan teaches the invention described in claim 5, including the method wherein calculating the scores comprises (Mangipudi, col. 4, line 66 – col. 5, line 43 and col. 11, lines 7-37), when a certain kind of available resource is weighted from among a plurality of available resources, giving a relatively high score to a cluster that has higher availability of the weighted available resource than the other clusters (Mangipudi, Fig. 2, elements 206a, 206b, 206c; col. 10, lines 47-56).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 9, the combination of Mangipudi and Periyannan teaches the invention described in claim 1, including the method further comprising redirecting a domain of a cluster which will receive traffic to a client according to a result of performing the load balancing of the first service, wherein redirecting comprises enabling the client to directly transmit the traffic to the cluster which will receive the traffic, by redirecting along with a status code when redirecting the domain (Mangipudi, Fig. 2, elements 206a, 206b, 206c; col. 11, lines 38-47).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 10, Mangipudi teaches a computer-readable recording medium having a computer program recorded thereon to perform a management method (Mangipudi, Fig. 2, element 200; col. 4, line 66 – col. 5, line 15), comprising: monitoring (Mangipudi, col. 4, line 66 – col. 5, line 15) available resource current statuses of a plurality of clusters (Mangipudi, Fig. 2, elements 206a, 206b, 206c and Fig. 7; col. 4, line 66 – col. 5, line 15), and selecting a cluster (Mangipudi, col. 9, lines 39-42) that owns a first service (Mangipudi, col. 1, lines 37-39) supported by a first cluster (Mangipudi, col. 9, lines 39-42) an available resource rate of which is less than a threshold value (Mangipudi, col. 11, lines 7-22); calculating scores regarding an available resource current status (Mangipudi, col. 4, line 66 – col. 5, line 43 and col. 11, lines 7-37) and each of the selected clusters (Mangipudi, Fig. 2, elements 206a, 206b, 206c and Fig. 7; col. 4, line 66 – col. 5, line 15); and performing (Mangipudi, col. 4, line 66 – col. 5, line 43) load balancing of the first service (Mangipudi, col. 1, lines 37-39), based on a result of calculating the scores Mangipudi, col. 4, line 66 – col. 5, line 43 and col. 11, lines 7-37).
Mangipudi does not explicitly teach a cloud management method; and geographical proximity of each of the servers.
However, Periyannan teaches a cloud management method (Periyannan, col. 12, lines 34-47); and geographical proximity of each of the servers (Periyannan, col. 15, lines 28-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mangipudi in view of Periyannan in order to enable a cloud management method; and geographical proximity of each of the servers. One would be motivated to do so in order to enable receiving a media processing request from a client application for the endpoint device and a client application identifier, a profile for the client application is retrieved using the client application identifier, at least one load balancing capability is determined for the client application using the identifier, a load balancing technique is selectively performed based on the at least one load balancing capability, and performance of the client application is logged with the load balancing technique in the profile (Periyannan, col. 1, lines 50-58).

With respect to claim 11, Mangipudi teaches a management apparatus (Mangipudi, Fig. 2, element 200; col. 4, line 66 – col. 5, line 15) comprising: a communication unit configured to receive (Mangipudi, col. 4, line 66 – col. 5, line 15) available resource current statuses of a plurality of clusters (Mangipudi, Fig. 2, elements 206a, 206b, 206c and Fig. 7; col. 4, line 66 – col. 5, line 15); and a processor configured to monitor (Mangipudi, col. 4, line 66 – col. 5, line 15) the available resource current statuses of the plurality of clusters (Mangipudi, Fig. 2, elements 206a, 206b, 206c and Fig. 7; col. 4, line 66 – col. 5, line 15), received through the communication unit, to select a cluster (Mangipudi, col. 9, lines 39-42) that owns a first service (Mangipudi, col. 1, lines 37-39) supported by a first cluster (Mangipudi, col. 9, lines 39-42) an available resource rate of which is less than a threshold value (Mangipudi, col. 11, lines 7-22), to calculate scores regarding an available resource current status (Mangipudi, col. 4, line 66 – col. 5, line 43 and col. 11, lines 7-37) and each of the selected clusters (Mangipudi, Fig. 2, elements 206a, 206b, 206c and Fig. 7; col. 4, line 66 – col. 5, line 15), and to perform (Mangipudi, col. 4, line 66 – col. 5, line 43) load balancing of the first service (Mangipudi, col. 1, lines 37-39), based on a result of calculating the scores (Mangipudi, col. 4, line 66 – col. 5, line 43 and col. 11, lines 7-37).
Mangipudi does not explicitly teach teaches a cloud management apparatus; and geographical proximity of each of the servers.
However, Periyannan teaches a cloud management apparatus (Periyannan, col. 12, lines 34-47); and geographical proximity of each of the servers (Periyannan, col. 15, lines 28-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mangipudi in view of Periyannan in order to enable a cloud management apparatus; and geographical proximity of each of the servers. One would be motivated to do so in order to enable receiving a media processing request from a client application for the endpoint device and a client application identifier, a profile for the client application is retrieved using the client application identifier, at least one load balancing capability is determined for the client application using the identifier, a load balancing technique is selectively performed based on the at least one load balancing capability, and performance of the client application is logged with the load balancing technique in the profile (Periyannan, col. 1, lines 50-58).


	


Allowable Subject Matter
Claim 8 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

May 2, 2022